FRANK, Circuit Judge
(concurring).
The facts here are undisputed. But the position taken by defendant’s counsel is that, even if the undisputed facts show unmistakably that the Board violated the statute, i. e., plainly exceeded its powers, nevertheless no court would have jurisdiction to enjoin plaintiff’s induction. Thus if admittedly plaintiff were (1) a member of Congress, or (2) a naval officer on active duty, yet (so the argument runs) he could not in court attack the patently invalid action of the Board except either (a) by reporting for induction and then seeking habeas corpus or (b) by refusing to comply and setting up the invalidity when he was prosecuted criminally. I gravely doubt the soundness of that contention, i. e., in a case where, on undisputed facts, the Board’s lack of jurisdiction is manifest.
However, as happens now and then in divers contexts, a consideration of the merits is necessary to a decision on the issue of the district court’s jurisdiction. I have examined the merits here, and think the Board acted correctly in classifying plaintiff. He does not come within 50 U. S.C.A.Appendix, § 456(c)(1), because he is not a member of an “organized unit of * * * the Naval Reserve” who “satisfactorily participate^] in scheduled drills and training periods”. He does not come within the provision of § 456(d)(1), because, although “appointed an ensign, United States Naval Reserve,” he was not so appointed “while undergoing professional training”. For that last-quoted phrase,, according to the legislative committee reports — see U.S.Code Congressional and Administrative Service 1951, 82d Cong., 1st Sess., p. 1472 at 1485 — means those undergoing “training in medicine, dentistry or theology.”